Exhibit 10.2

THE L. B. FOSTER COMPANY

2015

EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN

The purpose of this document is to establish in writing the 2015 performance
goals and other terms applicable to the 2015 awards authorized under the L. B.
Foster Company Executive Annual Incentive Compensation Plan (“Plan”) for the
Fiscal Year (as defined below).

 

I. DEFINITIONS

Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Plan. The following terms shall be defined as follows:

1.1. “Company” shall mean L. B. Foster Company and those subsidiaries thereof in
which L. B. Foster Company owns 100% of the outstanding common stock.

1.2. “Operating Unit” shall mean the Company’s units or divisions which are
reported in the Company’s internal financial statements and approved by the
Committee as applicable to this Plan and set forth on an exhibit on file with
the Committee.

1.3. “Financial Performance Award” shall mean an award, as determined for each
Participant, equal to (i) the “Participant’s Target Incentive” multiplied by
(ii) the applicable aggregate percentage specified for Financial Performance
Awards under Section 3.2, with the amount to be paid with respect thereto to be
calculated based upon the attainment of the objective financial performance
goals established by the Committee for Corporate and Operating Unit Adjusted
EBITDA, Corporate and Operating Unit Working Capital as a Percentage of Sales,
and Corporate ROIC for the Fiscal Year as approved by the Committee and set
forth on an exhibit on file with the Committee, and subject to the Committee’s
right to exercise discretion with respect to the amount to be paid with respect
to any such award.

1.4. “Base Compensation” shall mean the total base salary, rounded to the
nearest whole dollar, actually paid to a Participant during the Fiscal Year,
excluding incentive compensation, commissions, reimbursement of expenses,
severance, car allowances or all other payments not deemed part of a
Participant’s base salary; provided, however, that the Participant’s
contributions to the Company’s 401(k) plan(s) and the payment of overtime shall
be included in Base Compensation. To the extent applicable, Base Compensation
for Participants who terminate during the Fiscal Year shall include only such
Base Compensation paid to such Participants during the Fiscal Year for the
period prior to such termination.

1.5. “Participant” shall mean all executive officers of the Company set forth on
Schedule 1.10.



--------------------------------------------------------------------------------

1.6. “Participant’s Target Incentive” shall mean the product of the Base
Compensation of a Participant multiplied by the specific target percentage
established for a Participant by the Committee as described in Section 3.1
hereof.

1.7. “Fiscal Year” means the 2015 calendar year (January 1, 2015 through
December 31, 2015).

1.8. “Adjusted EBITDA” (Earnings before interest, taxes, depreciation, and
amortization) shall mean with respect to the Company or an Operating Unit, for
the Fiscal Year, determined in accordance with generally accepted accounting
principles, including the applicable LIFO charge or credit (a) income from
continuing operations; (b) plus income tax expense; (c) plus interest expense;
(d) minus interest income; (e) plus depreciation expense; and (f) plus
amortization expense. Adjusted EBITDA shall be calculated without regard to:
(i) the effect of changes in accounting principles, (ii) any on-going and/or
one-time costs and/or expenses attributable to an acquisition, including but not
limited to, those related to the negotiation, completion and/or integration of
an acquisition, incurred during the Fiscal Year, (iii) any costs related to the
purchase accounting step up in the basis of tangible or intangible assets not
classified as depreciation or amortization, (iv) any on-going and/or one-time
costs and/or expenses related to the unsuccessfully attempted acquisition of a
business during the Fiscal Year (exclusive of employee travel), (v) any on-going
and/or one-time costs and/or expenses (exclusive of employee travel) associated
with the sale or attempted sale of a business in the Fiscal Year, (vi) any
significant or non-recurring items which are disclosed in management’s
discussion and analysis of financial condition and results of operations in the
Company’s Annual Report on Form 10-K for such period and which would have an
adverse effect on the pay-out amount of a Participant’s Financial Performance
Award, (vii) the costs of the Plan for domestic Operating Units, (viii) the
impact on any Operating Unit attributable to any administrative intercompany
charges related to transfer pricing compliance where the consolidated impact is
zero, and (ix) the reported results of an acquisition completed in the Fiscal
Year. Notwithstanding the foregoing, in the event that a business is sold during
the Fiscal Year, such business’ Target and Adjusted actual results shall be
eliminated from all calculations.

1.9. “Working Capital as a Percentage of Sales” (“W/C as a % of Sales”) shall
mean with respect to the Company, or as applicable, for an Operating Unit, for
the Fiscal Year, the average monthly balances of Inventory and Accounts
Receivable less the average monthly balances of Accounts Payable and Deferred
Revenue divided by annual net sales, provided however that all the above items,
shall be determined without regard to: (i) any on-going and/or one-time costs
and/or expenses relating to acquisitions transacted during the Fiscal Year,
(ii) businesses reclassified as “Discontinued Operations,” (iii) the impact on
any Operating Unit attributable to any administrative intercompany charges
related to transfer pricing compliance where the consolidated impact is zero,
and (iv) the reported results of an acquisition completed in the Fiscal Year,
including the results of operations and financial position. Notwithstanding the
foregoing, in the event that a business is sold during the Fiscal Year, such
business’ Target and adjusted Actual results shall be eliminated from all
calculations.



--------------------------------------------------------------------------------

1.10. “Return on Invested Capital” (“ROIC”) shall mean, with respect to the
Company for the Fiscal Year: (a) after tax earnings from continuing operations
before interest income and interest expense and amortization charges (all tax
affected using the effective corporate tax rate), divided by (b) an average of
month end total assets less the sum of cash, marketable securities and
non-interest bearing current liabilities, determined in accordance with
generally accepted accounting principles. ROIC shall be expressed as a
percentage and shall be determined without regard to: (i) the effect of changes
in accounting principles, (ii) any on-going and/or one-time costs and/or
expenses attributable to an acquisition, including but not limited to, those
related to the negotiation, completion and/or integration of an acquisition,
incurred during the Fiscal Year, (iii) any costs related to purchase accounting
step up in the basis of tangible or intangible assets not classified as
amortization, (iv) the elimination of the impact of all assets and liabilities
purchased or incurred as a result of an acquisition, (v) any on-going and/or
one-time costs and/or expenses (exclusive of employee travel) related to the
unsuccessfully attempted acquisition of a business during the Fiscal Year,
(vi) any on-going and/or one-time costs and/or expenses associated with the
successful or unsuccessful sale of a business (exclusive of employee travel),
(vii) any significant or non-recurring items which are disclosed in management’s
discussion and analysis of financial condition and results of operations in the
Company’s Annual Report on Form 10-K for such period and which would have an
adverse effect on the pay-out amount of a Participant’s Financial Performance
Award, and (viii) the reported results of an acquisition completed in the Fiscal
Year, including the results of operations and financial position.
Notwithstanding the foregoing, in the event that a business is sold during the
Fiscal Year, such business’ Target and adjusted actual results shall be
eliminated from all calculations.

1.11. “Target Working Capital as a Percent of Sales (Corporate and Operating
Unit), Target Adjusted EBITDA (Corporate and Operating Unit), and Target ROIC”
shall mean the respective targets approved by the Committee as applicable to
this Plan and set forth on an exhibit on file with the Committee.

1.12. “Section 162(m) Officer Bonus Pool” shall mean 7% of the Adjusted EBITDA
for the Fiscal Year, which shall be allocable to the Section 162(m) Officers in
the percentages set forth on an exhibit on file with the Committee, subject to
the Committee’s right to reduce any such allocations in its sole discretion.
Adjusted EBITDA for the Section 162(m) Officer Bonus Pool shall be defined as
set forth on an exhibit on file with the Committee.

1.13. “Section 162(m) Officer” shall mean the officers of the Company who are
listed as Section 162(m) Officers on an exhibit on file with the Committee, and
who the Company has determined may be subject to the limitations imposed on
“covered employees” under Section 162(m) of the Internal Revenue Code of 1986,
as amended.

 

II. ELIGIBILITY

2.1. Additional Conditions. Subject to the terms and conditions set forth herein
and in the Plan and unless the Committee determines otherwise, in its sole
discretion, a Participant’s right, if any, to receive payment of their
respective Financial Performance Awards shall also be contingent upon
satisfaction of each of the following requirements:



--------------------------------------------------------------------------------

a. A Participant must execute a Confidentiality, Intellectual Property and
Non-Compete Agreement in a form satisfactory to the Committee and deliver the
executed agreement to the Company’s Vice President, Human Resources and
Administration on or before October 1 of the applicable Fiscal Year. If a
Participant previously has executed a Confidentiality, Intellectual Property and
Non-Compete Agreement, the Participant need not execute and deliver another
Confidentiality, Intellectual Property and Non-Compete Agreement.

b. A Participant’s Target Percentage award shall be specifically established by
the Committee as set forth in Section 3.1. In the event a Participant changes
from one position to another position or is promoted into one of the positions
approved by the Committee as described in Section 3.1 during the Fiscal Year
performance period, the Target Percentage for such Participant shall be
pro-rated between the Target Percentages of each position held during the Fiscal
Year based on which position was held on the first day of each month in the
Fiscal Year performance period and may be allocated among different Operating
Units as determined by the Committee. Any newly hired Participant shall have a
specific Target Percentage established by the Committee, provided their
employment began in such position by October 1 of the Fiscal Year performance
period.

c. Except as otherwise expressly set forth in Section 6(b) of the Plan or as
otherwise determined by the Committee, if a Participant’s employment terminates
with the Company prior to the Payment Date, the Participant shall forfeit any
and all rights to payment or any Financial Performance Award granted hereunder.

d. For Participants who are Section 162(m) Officers, funding of the
Section 162(m) Officer Bonus Pool.

 

III. AWARDS

The Section 162(m) Officer Bonus Pool shall be funded and allocable to
Participants who are Section 162(m) Officers in the percentages set forth on an
exhibit on file with the Committee, subject to the Committee’s right to reduce
any such allocations in its sole discretion. In this regard, the Target
Percentage and Target Amount, as described in Sections 3.1 and 3.2 below, will
be considered by the Committee in exercising its right of discretion.

3.1. Target Percentages. Each Participant shall have a Target Percentage based
upon the position held by such Participant as approved by the Committee on
March 13, 2015 and set forth on an exhibit on file with the Committee.

Other employees selected by the Committee may also be made Participants in the
Plan on such terms as may be approved by the Committee and consistent with the
terms of the Plan.



--------------------------------------------------------------------------------

3.2. Target Amount. The target amount of a Participant’s Financial Performance
Award, if any, shall be determined and allocated based on the percentages
specified in the table below:

 

     Metric    CEO, Sr VP & CFO;
VP-Business
Development; VP-
Human
Resources & Admin; VP
& General Counsel; and
Controller and CAO     VP’s and
SVP Responsible
for Operating
Unit(s)      Corporate ROIC      15 %      —     

Financial

Performance

Awards

   Operating Unit
Adjusted EBITDA      —          50 %     Working Capital as
a % of Sales      15 %      20 %     Corporate Adjusted


EBITDA

     70 %      30 % 

3.3. Financial Performance Award Multiplier. Subject to the terms and conditions
set forth herein and in the Plan, the amount of Financial Performance Award
earned shall be calculated and adjusted upward or downward based on the actual
level of attainment of Target W/C as a % of Sales (Corporate and Operating
Unit), Target Adjusted EBITDA (Corporate and Operating Unit) and/or Target ROIC
(as allocated under Section 3.2) utilizing the percentage multiplier as set
forth in the following tables:

a. Adjusted EBITDA Multiplier (Corporate/Operating Unit)

 

% of Target Adjusted EBITDA

   Corporate or Operating
Unit Multiplier

170% and over

   200%

160%

   185%

150%

   175%

140%

   160%

130%

   145%

120%

   130%

110%

   115%

100%

   100%

90%

   84%

80%

   68%

70%

   52%

60%

   36%

50%

   20%

Less than 50%

   0%



--------------------------------------------------------------------------------

b. ROIC Multiplier

 

% of Target ROIC

   ROIC Multiplier

127.5% and over

   200%

123.0%

   167%

112.8%

   133%

100.0%

   100%

93.7%

   73%

87.8%

   47%

80.0%

   20%

Less than 80.0%

   0.0%

c. W/C as a % of Sales Multiplier

 

% of Target Average W/C as a % of Sales

   Corporate or Operating
Unit Multiplier

86.0% and under

   200%

88.7%

   175%

91.3%

   150%

94.3%

   130%

97.4%

   115%

100.0%

   100%

102.9%

   80%

106.5%

   60%

110.0%

   40%

Greater than 110.0%

   0%

The calculation of the percent of target achieved in the above tables shall be
adjusted proportionately to reflect whole percentages achieved between the
levels in the table. For example, if Corporate achieved 73% of Target Adjusted
EBITDA, the percent of target achieved would be 57%; if Corporate achieved 137%
of Target Adjusted EBITDA, the percent of target achieved would be 156%.

3.4. Limitation on Financial Performance Award. Notwithstanding any provision to
the contrary, a Participant’s Financial Performance Award shall not exceed
(i) $1,500,000 for any Participant for the Fiscal Year performance period under
the Plan or (ii) if lower, for any Participant who is a Section 162(m) Officer,
such Participant’s designated performance pool percentage of the Section 162(m)
Officer Bonus Pool as set forth on an exhibit on file with the Committee . In
the event that the amount of any such award for the Fiscal Year earned exceeds
$1,500,000 for a Participant, or the designated performance pool percentage for
any Section 162(m) Officer, such award shall be reduced to $1,500,000 or, if
lower, the applicable designated performance pool percentage.



--------------------------------------------------------------------------------

IV. RECOUPMENT

In the event the Company is required to prepare an accounting restatement
applicable to any financial reporting period covering a period within the Fiscal
Year due to the material noncompliance of the Company with any financial
reporting requirement under the securities laws or other applicable law and if
the Committee, in its discretion, so determines, each “Specified Participant”
(as defined below) shall pay to the Company, in cash, all cash paid to or on
behalf of such Participant under the Plan for the Fiscal Year in excess of the
amount of such compensation that would have been paid to the Participant for the
Fiscal Year based on the restated financial results. Any such payment shall be
made within the time periods prescribed by the Committee. The term “Specified
Participant” means any Participant that the Committee has determined, in its
sole discretion, has committed fraud, negligence, or intentional misconduct that
was a significant contributing factor to the Company having to prepare an
accounting restatement. A Specified Participant’s failure to make any such
timely payment to the Company constitutes an independent and material breach of
the terms and conditions of the Plan, for which the Company may seek recovery of
the unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have against the Participant. By participating in the
Plan, each Participant agrees that timely payment to the Company as set forth in
this Section IV is (i) reasonable and necessary, (ii) is not a penalty, and
(iii) does not preclude the Company from seeking all other remedies that may be
available to the Company.

The Committee, in its discretion, shall determine whether the Company shall
effect any such recovery (i) by seeking repayment from the Specified
Participant, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Specified Participant under any compensatory plan,
program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.

Notwithstanding any other provisions of this document, if the awards granted
pursuant to this document become subject to recovery under any Company policy
adopted hereafter and required by law, regulation or stock exchange listing
requirement, the awards shall be subject to such deductions, recoupment, and
clawback as may be required to be made pursuant to such Company policy (the
“Clawback Requirement”). In the event the awards granted pursuant to this
document and the Plan become subject to such Clawback Requirement, then the
awards shall be subject to such Clawback Requirement, and this Section IV shall
no longer apply to such awards.

Notwithstanding the foregoing, the Company shall not be required to make any
additional payment in the event that the restated financial results would have
resulted in a greater payment to any Participant.



--------------------------------------------------------------------------------

V. COMPENSATION COMMITTEE

All determinations with respect to any Financial Performance Award shall be made
by the Committee and shall be final, conclusive and binding on the Company, the
Participant and any and all interested parties. No payment of a Financial
Performance Award shall be made prior to the Committee certifying in writing
that the performance goals and other material terms applicable to such awards
for the Fiscal Year as set forth herein (including the Schedule attached hereto
and/or the applicable exhibits on file with the Committee) have been attained.

The undersigned Chairman of the Committee hereby certifies, on behalf of the
Committee, that the performance goals and other material terms applicable to the
awards for the Fiscal Year as set forth herein (including the Schedule attached
hereto) have been determined and approved at the Committee meeting on March 13,
2015.

 

By:

/s/ William H. Rackoff

William H. Rackoff Chairman, Compensation Committee



--------------------------------------------------------------------------------

Schedule 1.10

 

Participants

  

Title*

  

Operating Unit(s)

Robert P. Bauer    President and CEO    Consolidate Corporate Merry L. Brumbaugh
   VP - Tubular Products    Tubular Steven R. Burgess   

VP - Concrete Products

President - CXT

   Rail (inc. Buildings) Samuel K. Fisher    VP - Rail Distribution    Rail
(inc. Buildings) Patrick J. Guinee    VP and General Counsel    Consolidated
Corporate John F. Kasel    Sr VP - Rail Business    Rail (inc. Buildings) Brian
H. Kelly    VP - Human Resources & Administration    Consolidated Corporate
Gregory W. Lippard    VP - Rail Product Sales    Rail (inc. Buildings)
Konstantinos Papazoglou    VP - Rail Technology    Rail (inc. Buildings)
Christopher T. Scanlon    Controller    Consolidated Corporate David J. Russo   
Sr VP and CFO    Consolidated Corporate David R. Sauder    VP - Global Business
Development    Consolidated Corporate

 

* Subject to change pursuant to Section 3.1.

 

Approved by Committee this

13th day of March, 2015.

/s/ William H. Rackoff

Chairman